[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT             FILED
                     ___________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                              No. 06-12134                      OCTOBER 4, 2006
                          Non-Argument Calendar                THOMAS K. KAHN
                      ___________________________                  CLERK


                           BIA No. A96-014-026


ELVIS MARKU,


                                                         Petitioner,


                                   versus


U.S. ATTORNEY GENERAL,

                                                         Respondent.

                      ___________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                     ____________________________

                             (October 4, 2006)


Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
         Petitioner Elvis Marku is a native and citizen of Kosovo. On December 12,

2002, the former Immigration and Naturalization Service issued a Notice to Appear

charging Marku as an alien who, at the time of his application for admission, was not

in possession of a valid unexpired immigrant visa or valid entry document. Marku

appeared with counsel before an Immigration Judge (“IJ”) and conceded removability.

He then applied for asylum, withholding of removal, and protection under the U.N.

Convention against Torture (“CAT”).

       An IJ heard his application on October 22, 2004. After Marku had testified and

the presentation of evidence closed, the IJ denied Marku*s application in full and

entered an order of removal. The IJ found that Marku failed to provide sufficient

evidence to show that he had a well-founded fear of persecution based on any of the

five grounds enumerated by the Immigration and Naturalization Act (“INA”). The IJ

also made an adverse credibility finding regarding Marku*s testimony. He found that

the testimony lacked any corroboration and that there were major inconsistencies

between what Marku said at the hearing and the statements he had given at his credible

fear interview and in his asylum application. Finally, Marku*s testimony failed to

establish the existence of country-wide persecution.

       On March 9, 2006, the Board of Immigration Appeals (“BIA”) affirmed the IJ*s

decision, including his adverse credibility finding. The BIA also held that



                                           2
       Marku failed to meet his burden of proof – he offered no testimony or

documents to support his claim of persecution.

       Marku now seeks review of the BIA*s decision, contending that the BIA erred

by affirming the IJ*s adverse credibility finding and that both the IJ and the BIA erred

in finding that he failed to provide sufficient credible evidence to establish a nexus

between the harm he suffered or feared and any of the protected grounds for asylum.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ*s decision. Nreka v. United States Att*y

Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). Because the BIA mostly adopted and

affirmed the IJ’s decision and added comments of its own, we review both.

       To the extent that the BIA*s or IJ’s decision was based on a legal

determination, our review is de novo. D-Muhumed v. United States Att*y Gen., 388

F.3d 814, 817 (11th Cir. 2004). The IJ*s and BIA*s factual determinations are

reviewed under the substantial evidence test, and we should “affirm the [IJ*s] decision

if it is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Forgue v. United States Att*y Gen., 401 F.3d 1282, 1286

(11th Cir. 2005)(internal quotations and citations omitted). The substantial evidence

test is “highly deferential” and does not allow “re-weigh[ing] the evidence from

scratch.” Silva v. U.S. Att*y Gen., 448 F.3d 1229, 1236 (11th Cir. May 5, 2006)



                                            3
(quoting Mazariegos v. U.S. Att*y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001)). “To

reverse the IJ*s fact findings, [we] must find that the record not only supports reversal,

but compels it.” Mendoza v. U.S. Att*y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)

(considering withholding of removal claim). The fact that evidence in the record may

also support a conclusion contrary to the administrative findings is not enough to

justify a reversal. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004), cert.

denied, 125 S.Ct. 2245 (2005). “Credibility determinations likewise are reviewed

under the substantial evidence test.” D-Muhumed v. United States Attorney Gen., 388

F.3d 814, 818 (11th Cir. 2004). “A credibility determination, like any fact finding,

may not be overturned unless the record compels it.” Forgue, 401 F.3d at 1287

(internal quotations and citations omitted).

         Adverse credibility determinations must be made explicitly. See Yang v. U.S.

Att*y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). “The trier of fact must determine

credibility, and [we] may not substitute [our] judgment for that of the IJ with respect to

credibility findings.” D-Muhumed, 388 F.3d at 818. “Once an adverse credibility

finding is made, the burden is on the applicant alien to show that the IJ*s credibility

decision was not supported by ‘specific, cogent reasons* or was not based on

substantial evidence.” Forgue, 401 F.3d at 1287 (citations omitted). “[A]n adverse

credibility determination alone may be sufficient to support the denial of an asylum



                                               4
application” when there is no other evidence of persecution. Id. However, an adverse

credibility determination does not alleviate the IJ*s duty to consider other evidence

produced by the asylum applicant. Id. The “IJ must consider all the evidence

introduced by the applicant.” (emphasis in original).

         Bearing the above principles mind, we conclude that substantial evidence

supports the IJ*s adverse credibility finding because the IJ gave specific, cogent

reasons for his credibility determination, and the record supports practically all of his

findings that Marku*s testimony was implausible and inconsistent with his prior sworn

statements. In addition, Marku failed to provide any corroborating evidence in

support of his claim that he was forced to serve as a guard for the Serbians during the

1999 conflict or be killed, or that his family was still suffering persecution because he

served as a guard. However, neither the BIA nor the IJ considered the adverse

credibility finding dispositive, so we continue to Marku*s claims regarding nexus.

         An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(l). The Attorney General or Secretary of

the DHS has discretion to grant asylum if the alien meets the INA*s definition of a

“refugee.” INA § 208(b)(l), 8 U.S.C. § 1158(b)(1). The INA defines a “refugee” as
       any person who is outside any country of such person*s nationality. . .
       and who is unable or unwilling to return to, and is unable or unwilling to
       avail himself or herself of the protection of, that country because of
       persecution or a well-founded fear of persecution on account of race,
       religion, nationality, membership in a particular social group, or political

                                            5
       opinion.


INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status. Al Najjar v. Ashcrofl, 257 F.3d 1261,

1284 (11th Cir. 2001). To establish asylum eligibility, the alien must, with specific

and credible evidence, establish (1) past persecution on account of a statutorily listed

factor, or (2) a “well-founded fear” that the statutorily listed factor will cause such

future persecution. 8 C.F.R. § 208.13(a), (b); see Al Najjar, 257 F.3d at 1287.

“Demonstrating such a connection requires the alien to present specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution on

account of [a statutory factor].” Al Najjar, 257 F.3d at 1287 (internal quotations and

citation omitted) (emphasis in original).

          As an initial matter, Marku*s claim that the BIA failed to consider his claims

regarding nexus is contradicted by the BIA*s explicit findings. Further, substantial

evidence supports the conclusions of the BIA and the IJ that Marku failed to establish

a nexus between the feared harm and a protected ground for asylum. Even accepting

his claims as true, evidence shows that in 1998, Marku was forced to serve as a guard

for the Serbians, and three years later, he was beaten as revenge by six Albanian men.

Prior to this incident, he was never bothered by those men. After the incident, the

petitioner had no further incidents. While Marku presented some evidence that ethnic



                                             6
Albanians who assisted the Serbians have been persecuted, this evidence does not

compel us to reverse the IJ and BIA*s conclusion.

         Upon review of the record and consideration of the parties* briefs, we discern

no reversible error. Accordingly, we deny Marku*s petition for review.

         PETITION DENIED.




                                          7